         Case 1:21-cr-00062-JEB Document 16-1 Filed 02/26/21 Page 1 of 3




                                                       U.S. Department of Justice

                                                       Michael R. Sherwin
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     February 24, 2021

Vila Email
Ubong Akpan
Federal Public Defender for the District of Columbia
625 Indiana Ave, NW
Washington, DC 20004
Ubong_akpan@fd.org

       Re:      United States v. Thomas Baranyi
                Case No. 1:21-cr-00062-JEB

Dear Counsel:

       Enclosed as preliminary discovery in this case, via filesharing, are the following
materials:

             1. Complaint (also emailed to counsel on 2/10/2021)
             2. Affidavit Supporting Complaint (also emailed to counsel on 2/10/2021)
             3. Redacted Complaint
             4. 4 Screenshots of Defendant from Affidavit
             5. Arrest Warrant and Warrant Return
             6. Phone Search Warrant, Application, and Warrant Return
             7. Law Enforcement Database Checks (CCH/NCIC/DMV)
             8. 302 – Phone Call with Defendant 1/9/2021
             9. 302 – Review of Defendant’s WUSA Interview 1/11/2021
             10. 302 – Arrest of Defendant 1/14/2021
             11. 302 – Arrest Day 1/20/2021
             12. T-Mobile Subpoena Returns
             13. WhatsApp Subpoena Returns
             14. Video of WUSA Interview of Defendant
             15. Video from Aaron Rupar Twitter
             16. Video from Washington Post
             17. Video from “RoutzJamaica”
             18. Video from “TheResistance.video”
         Case 1:21-cr-00062-JEB Document 16-1 Filed 02/26/21 Page 2 of 3




           19. Video from “Insurgence USA”
           20. Video from “JaydenX”
           21. Video from “RMG News”
           22. Video from “National File”
           23. Video from “LiveLeak”

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       Additional materials will be provided after the entry of a Protective Order in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

       I will forward additional discovery as it becomes available. If you have any questions,




                                                 2
         Case 1:21-cr-00062-JEB Document 16-1 Filed 02/26/21 Page 3 of 3




please feel free to contact me.

                                            Sincerely,


                                            _______________________
                                            Candice C. Wong
                                            Assistant United States Attorney
                                            202-252-7849
                                            Candice.wong@usdoj.gov




                                        3
